ORDER

PER CURIAM.
Defendant Steven Ratcliff appeals the judgment entered upon his conviction by a *60jury of five counts of sexual assault in the first degree. § 566.040 RSMo (Supp.1990). Defendant also appeals his denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Both of the appeals have been consolidated for review pursuant to Rule 29.15(e). We affirm both judgments.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rule 30.25(b).